DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3846898 to Kerr (“Kerr”).
-From Claim 1: Kerr discloses a load coupling comprising:
a first coupling member 100 operatively associated with an actuator 116, the first coupling member having a first coupling formation (outer surface of 100); and
a second coupling member 46 adapted for operative coupling with the first coupling member, the second coupling member including an attachment formation 96, 98 operatively adapted to attach the second coupling member to a target component 36 to which force generated by the actuator is to be transferred,
wherein the second coupling member defines a second coupling formation (inside of 46 and 50) operatively associated with the first coupling formation of the first coupling member, the first coupling formation having (i) a secure orientation (100 going into 46) relative to the second coupling formation in which the first coupling member is secured to the second coupling member and (ii) a release orientation 100 not in 46) relative to the second coupling formation in which the first coupling member is adapted to be removed from the second coupling member.
-From Claim 2: Kerr discloses wherein the first coupling member defines a first passage (C2, LL56-63) and the second coupling member defines a second passage (inside of 50), the first and second passages operatively adapted to align when the first and second coupling members are coupled so as to provide an actuator passage adapted to permit movement therethrough of an elongate actuator member 118 associated with the actuator.
-From Claim 3: Kerr discloses (at Figs. 1-4) wherein the first coupling member longitudinally extends about a first coupling member axis and the second coupling member longitudinally extends about a second coupling member axis, wherein the first and second coupling member axes are parallel orientated when the first and second coupling members are coupled.
-From Claim 4: Kerr discloses wherein the first and second coupling members are co-axially orientated when coupled.
-From Claim 5: Kerr discloses wherein the first coupling member includes a first stop formation 104 and the second coupling member includes a second stop formation (58, facing inside of 46) operatively associated with the first stop formation, the first and second stop formations operatively adapted to deter axial movement of the first coupling member relative to the second coupling member, when the first coupling member is coupled to the second coupling member.
-From Claim 10: Kerr discloses wherein the first coupling formation comprises at least one male member 100 and the second coupling formation comprises at least one complemental female passage 50.
-From Claim 15: Kerr discloses wherein the attachment formation comprises at least one arm (C2, L53) having a hook for securing the second coupling member to the target component.
Claim 16: Kerr discloses wherein the at least one arm is movable between an arm attachment position in which the hook attaches the at least arm to the target component and an arm release position in which the hook is adapted to be released from the target component (96 and 98 are moved by 124 and 126).
-From Claim 17: Kerr discloses wherein the at least one arm is movable between an arm attachment position in which the hook attaches the at least arm to the target component and an arm release position in which the hook is adapted to be released from the target component (96 and 98 are moved by 124 and 126).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0281665 to Punaro (“Punaro”).
-From Claim 7: Punaro discloses a load coupling comprising:
a first coupling member 2 operatively associated with an actuator 3, the first coupling member having a first coupling formation (para. 24); and
a second coupling member 1 adapted for operative coupling with the first coupling member, the second coupling member including an attachment formation (Figs. 1 and 3) operatively adapted to attach the second coupling member to a target component 4 to which force generated by the actuator is to be transferred,
wherein the second coupling member defines a second coupling formation (threads shown in Fig. 10) operatively associated with the first coupling formation of the first coupling member, the first coupling formation having (i) a secure orientation (when 1 and 2 are connected) relative to the second coupling formation in which the first coupling member is secured to the second coupling member and (ii) a release orientation (when 1 and 2 are not connected) relative to the second coupling formation in which the first coupling member is adapted to be removed from the second coupling member;
during threading of 1 and 2, together) relative to the second coupling member when the first coupling formation is moved between the secure orientation and the release orientation.
-From Claim 8: Punaro discloses wherein the second coupling member comprises an arrest formation (the shoulder of 1 impedes threading of 1 and 2) adapted to limit pivotal movement of the first coupling member relative to the second coupling member.

Allowable Subject Matter
Claims 6, 9, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        2/8/2022